Citation Nr: 1111478	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1946 to March 1947.  The Veteran died in February 2006 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified at a video hearing at the RO in Muskogee, Oklahoma in March 2010.  This transcript has been associated with the file.

The case was brought before the Board in April 2010 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claim, to include providing her with new notice of how to substantiate her claim and obtaining a VA medical opinion.  The appellant was provided with proper notice in April 2010.  There were also 2 VA medical opinions obtained in July 2010.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).





FINDINGS OF FACT

1.	The Veteran died in February 2006; the immediate cause of death listed on his death certificate is pulmonary fibrosis.

2.	At the time of the Veteran's death, service connection was in effect for peripheral neuropathy of the right and left lower extremities, major depression as secondary to peripheral neuropathy, and frostbite of the hands and feet; entitlement to individual unemployability had also been established.

3.	The competent evidence fails to demonstrate that the cause of the Veteran's death listed on his death certificate was incurred in or related to his military service, or that a service-connected condition contributed substantially to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received VCAA notification prior to the initial rating decision in July 2006.  The RO's March 2006 letter advised the appellant what information and evidence was needed to substantiate her claim and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  She was specifically told that it was her responsibility to support the claim with appropriate evidence.  Finally the letter advised her what information and evidence would be obtained by VA, such as records like medical records, employment records, and records from other Federal agencies.  The duty to notify the appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

In July 2007, the Court of Appeals for Veterans Claims (the Court) issued a decision in the appeal of Hupp v. Nicholson, No. 03-1668 (Vet. App. July 18, 2007), which addresses VA's section 5103(a) notice obligations in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits.  The Court concludes generally that section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The RO's March 2006 notice provided the appellant with information on what evidence and information was required to substantiate a DIC claim for service-connected disabilities.  However, the March 2006 notice did not list the Veteran's service-connected disabilities and the evidence required to establish service connection for a Veteran's death.  

While the appellant was not provided adequate notice under Hupp prior to the adjudication of the claim in the July 2006 rating decision, the Board finds that providing her with adequate notice in the April 2010 letter followed by a readjudication of the claim in the February 2011 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Moreover, it is clear from the evidence of record that the appellant had knowledge of the Veteran's service-connected disabilities.  See e.g., July 2006 rating decision.  Additionally, the Board finds that even if the above letters failed to provide the appellant with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the appellant due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Board notes that the appellant was also provided notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the Veteran's service medical records are associated with claims file.  Post-service treatment records have also been obtained.  The appellant has not identified any additional outstanding medical records to be obtained.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The cause of the Veteran's death on the death certificate was pulmonary fibrosis.  At the time of the Veteran's death, he was service-connected for peripheral neuropathy of the right and left lower extremities, major depression as secondary to peripheral neuropathy, and frostbite of the hands and feet.  The Veteran was not service-connected for a respiratory disorder.

In a February 2006 application for DIC compensation, the appellant asserted that the Veteran's cause of death was due to service.  Initially, the Board observes that the appellant does not contend, nor does the evidence suggest, that the cause of death listed on the death certificate, pulmonary fibrosis, is directly attributable to the Veteran's active service.  As such, the Board will not address this aspect of the claim.

At the March 2010 Board hearing the appellant alleged that the Veteran's pulmonary fibrosis was related to his service-connected depression.  The appellant stated that the Veteran became more depressed after he was in the hospital in January 2006 and was told he needed hospice or a nursing home because he was dying.  She stated that he felt like the VA gave up on him and prior to being seen in the hospital, the Veteran was happy and very much alive.  At the March 2010 Board hearing, the appellant's representative raised the issue that the Veteran's mental health should be evaluated as contributing to his death.

In May 2010 the appellant also submitted a statement saying that after the Veteran was admitted to the hospital in January 2006 he became more depressed because he was told he was dying and needed to be on hospice or in a nursing home.  The appellant stated that after being in the VA hospital the Veteran's pride and will to live were gone.  The Veteran's daughter also submitted a statement in May 2010 stating that her dad was more depressed when he came out of the hospital in January 2010.  The Veteran's mother-in-law also submitted a statement in May 2010 saying that the Veteran appeared more depressed after returning from the hospital in January 2006.

The appellant provided a private opinion, from Dr. I., in March 2006.  This opinion stated that the Veteran's service-connected disabilities were aggravating his pulmonary fibrosis at the time of his death.  It was noted that frostbite residuals prevented adequate circulation of nerve and blood flow and that in addition to his mental status and comorbid neuropathies, it was at least as likely as not that his service-connected disabilities contributed to the Veteran's death.

A June 2006 VA medical opinion stated that the Veteran's pulmonary fibrosis was not related to his service-connected disabilities, namely depression and peripheral neuropathy.  The opinion also states that the Veteran's service-connected disabilities did not contribute or lead to his death.  However, there is no rationale given for this opinion.

The Board notes that both of these opinions were present at the time the Board reviewed this claim in April 2010.  The Board determined that the medical evidence on file was insufficient to render a decision.  The Board remanded the case in order to obtain a VA medical opinion, which contained a rationale, to determine if the Veteran's service-connected disabilities were related to his death.

A July 1, 2010 VA psychologist reviewed the Veteran's claims file and ultimately opined that it was less likely than not that the Veteran's service-connected depression contributed substantially or materially to his death or to the pulmonary fibrosis from which he died.  The examiner's rationale was that although the Veteran's health conditions contributed to his depression, his depression was not related to his death, or the pulmonary fibrosis which caused his death.  The examiner also noted the Veteran's last VA psychiatry treatment record from October 2005 where the Veteran reported that he was doing fairly well, his mood remained good, and he was happy.  Finally, the VA examiner also acknowledged Dr. I.'s March 2006 statement that the Veteran's service-connected disabilities were at least as likely as not to have caused his death; however, there was no rationale given for this opinion.

A July 19, 2010 VA examiner (a primary care physician) also reported that it was less likely than not that any of the Veteran's service-connected disabilities were related to the Veteran's death.  He concluded that the Veteran's pulmonary fibrosis was at least as likely as not caused by factors unrelated to his active service, including idiopathic causes.  The examiner also provided language regarding idiopathic pulmonary fibrosis noting that risk factors for it included cigarette smoking, infection, environmental pollutants, chronic aspiration, and drugs.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

As noted above, a March 2006 statement by Dr. I. indicated that the Veteran's frostbite residuals prevented adequate circulation of nerve and blood flow and that in addition to his mental status and comorbid neuropathies, it was at least as likely as not that his service-connected disabilities contributed to the Veteran's death.  However, there is no evidence to indicate that Dr. I. reviewed the Veteran's claims file, including his service treatment records and previous VA treatment records.  Rather, Dr. I.'s statement reflects a review of the death certificate, knowledge of the Veteran's recognized service-connected disabilities, and an apparent review of his hospice records.  Further, while a rationale is provided it is conclusory and fails to cite to supportive medical evidence.

Conversely, both of the July 2010 VA opinions are based on a review of the entire record.  Both opinions came to the same conclusion that the Veteran's death was not related to service.  In particular, both the VA psychologist and primary care physician provided rationales as to why it was believed that the Veteran's service-connected disabilties were not related to his death.  The VA psychologist found it significant that the Veteran's last psychiatric examination in October 2005 (a few months prior to his death) reflected that he was happy and his mood was described as good.  The VA primary care physician explained that the precise factors that initiate pulmonary fibrosis were unknown but that certain risk factors included cigarette smoking, infection, environmental pollutant, chronic aspiration and drugs.  Based on this, it was concluded that the Veteran's death from pulmonary fibrosis was not related to service to include his service-connected conditions. 

The Board finds that Dr. I's opinion is less probative in comparison to the VA opinions.  Accordingly, the Board assigns more weight to the July 2010 VA opinions.  In reviewing the evidence of record, the death certificate shows that the Veteran died from pulmonary fibrosis.  This fatal condition was not service-connected, nor does any competent medical evidence of record demonstrate that it was caused by any incident of service.  Furthermore, the weight of the evidence shows that the Veteran's service-connected disabilities neither caused nor contributed to his death.  

The Board sympathizes with the appellant and acknowledges her contentions that her late husband's death is related to his service-connected disabilities.  However, there is no medical basis for such a finding, and as a layperson, the appellant is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The evidence of record does not show that the Veteran's service-connected disabilities either caused or contributed to the Veteran's death.  As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


